OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


                                                                        h* Ifdf &* —lte^H2- ^HVnHW j7^Sga
             STATE OF TEXA;
                           ,„          „   „    .   a-liV---,,w-«. -~   —       t               P1TNEYBOWES
             PENALTY FOR                                                                                      s
                                                                        02 1R
3/12/2015    PW&TEUSE                                                   0006557458            MAR1 7        2015

NAVARRO, RUBEN            Tr                                            MA,t£DFROM^Rc-S^0367-P013
On this day, this Court has granted*the trfaLcdurt's request for an extension of time
to file the supplemental record. T:h#rsupplgmental record is due in this Court on
Monday, April 20, 2015.               -ftsaza**'
                                                                                       Abel Acosta, Clerk


                                                                        700100
                                                                                              UTF




                                                                         tilt- I t -

                                                            ufuuii*ri,'iu;iw:              •m